Pee Curiam,
This and two other cases in which the losses grew out of the same fire were tried together, resulting in a verdict and judgment for the plaintiff in the respective cases. One Alice E. Ritchey also brought an action and recovered a judgment against the same defendant for losses caused by the same fire in which the testimony, in so far as the same relates to the cause and origin of the fire and the alleged negligence of the defendant, ivas substantially the same as that produced in the other cases. The legal questions in all the cases Avere the same.
The tAvo assignments filed in the present case alleged the court erred in not affirming the defendant’s first point that under the law and evidence the plaintiff was not entitled to recover, and in not entering judgment for the defendant non obstante veredicto'.
The learned trial judge submitted the case to the jury in a charge exceptionally clear and entirely adequate both as to the law and the facts and to which error is not assigned. For the reasons given in the opinion filed in the Ritchey case refusing the motion for judgment for the defendant non obstante veredicto, the learned judge made a like order in the present case, and on that opinion this judgment is affirmed.